DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 6-9 and 11-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Taylor USPA 2018/0344963 A1.
Regarding claim 1, Taylor discloses a portable (paragraph 21) carbon dioxide absorption system (paragraph 25), comprising: a carbon dioxide absorption machine (paragraph 25), including: a housing (figure 2: housing 100); a manifold system in fluid communication with the housing (paragraphs 24 and 26: manifold 10); a blower disposed within the housing and in fluid communication with the manifold system (paragraph 22), the blower configured to draw air in and out of the housing (paragraph 22); and a carbon dioxide absorbing device disposed within the housing (paragraph 25), the carbon dioxide absorbing device in fluid communication with the manifold system, wherein the carbon dioxide absorbing device absorbs carbon dioxide from the air drawn to within the housing (paragraphs 24-26).  
Regarding claim 3, the blower of Taylor is located within the housing (paragraph 22) and therefore is capable of generating a negative pressure to draw in air external to the housing through the manifold system.  
Regarding claim 6, Taylor discloses that the carbon dioxide absorbing device comprises a carbon dioxide absorbing material that absorbs the carbon dioxide from the air entering the manifold system (paragraph 25).  
Regarding claim 7, Taylor discloses that the carbon dioxide absorbing device is configured to be removed and replaced from the housing (paragraph 25).  
Regarding claim 8, Taylor discloses that the carbon dioxide absorbing device houses a carbon dioxide absorbent in a removable canister cartridge (figure 2: adsorbent beds 3 are depicted in a container; these are disclosed in paragraph 25 as being removable).  
Regarding claim 9, Taylor discloses that the carbon dioxide absorbing device houses a carbon dioxide absorbent in a canister (figure 2: adsorbent beds 3 are in a canister). Furthermore, such a canister was able to be filled and therefore is also deemed to be refillable.
Regarding claims 11-13, the limitations are deemed to be statements with regard to the intended use and are not further limiting in so far as the structure of the product is concerned.  In article claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  MPEP § 2111.02. Claims directed to an apparatus must be distinguished in the prior art in terms of structure rather than function. MPEP 2114.
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor USPA 2018/0344963 A1.
Taylor is relied upon as above. 
Regarding claim 4, Taylor discloses that the housing includes an inlet and an outlet (figure 10: inlet 710; figure 4A: outlet muffler 410), but does not explicitly disclose that the inlet has an inlet width greater than an outlet width of the outlet of the housing.  Regardless, it would have been obvious to one having ordinary skill in the art to optimize the inlet width and outlet width in order to optimize airflow and outlet noise through the muffler. MPEP 2144.05. An inlet with a larger width than an outlet is known in the art and would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor USPA 2018/0344963 A1 in view of Paton-Ash USPA 2008/0216653 A1.
Taylor is relied upon as above. 
Regarding claim 5, Taylor does not explicitly disclose that an exterior opening of the outlet comprises at least one of a screen coupled to an inner diameter of the exterior opening of the outlet, a mesh coupled to the inner diameter of the exterior opening of the outlet, or a plurality of holes defined by the housing. Paton-Ash discloses a screen coupled to the inner diameter of the exterior opening of an outlet (figures 1-5: screen 42; paragraph 31). It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify Taylor to include a screen at the outlet, as generally disclosed by Paton-Ash, for the purpose of preventing adsorbent from escaping the housing. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor USPA 2018/0344963 A1 in view of Kutt USPA 2003/0209140 A1.
Taylor is relied upon as above. 
Regarding claim 10, Taylor does not explicitly disclose a control system for activating and modifying carbon dioxide absorption of the carbon dioxide absorption machine, including: a sensor positioned along the housing, the sensor monitoring an environmental concentration of CO2 proximal to the sensor, and a processor in operative communication with the sensor and a microcontroller that operates the blower, the processor activating the microcontroller to engage the blower when the sensor indicates that carbon dioxide levels exceed a predetermined threshold. Kutt discloses a control system (58) operatively engaged to a power supply and a blower (figure 6), wherein the control system operates the blower to generate a desired airflow rate (figure 6; paragraph 103); and a sensor (figure 6; paragraph 103), wherein the control system receives data from the sensor to automatically operate the blower in such a manner to maintain the environmental CO2 concentration below a desired threshold (paragraph 103). It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify Taylor with the automatic control system of Kutt, in order to operate the device as needed and extend the service life of the adsorption device. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor USPA 2018/0344963 A1 in view of Roestenberg USPA 2017/0246588 A1.
Taylor is relied upon as above. 
Regarding claim 14, Taylor does not explicitly disclose that the carbon dioxide absorbing device includes a carbon dioxide absorbent comprising one or more minerals configured as oxides or ionic compounds or salts, such that the CO2 passing within the housing reacts with the one or more minerals to form carbonate. However, such an adsorbent is well-known in the art (see, for example, Roestenberg claim 10). It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to utilize such an adsorbent since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 4126. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,518,214 B2 and over claims 1-13 of U.S. Patent No. 10,864,480 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-18 of USPN 10,518,214 and claims 1-13 of USPN 10,864,480 contain all the limitations of the present claims. It is noted that the blowers of these claims would necessarily be in fluid communication with the manifold system, as required by the present claim 1, since these claims require the blower to be in communication with either the inlet or outlet and because the inlet/outlet are in fluid communication with the manifold system. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P JONES whose telephone number is (571)270-7383. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571)272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776